Name: 2000/363/EC: Commission Decision of 28 April 2000 on rules for implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (notified under document number C(2000) 1134) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  economic analysis;  maritime and inland waterway transport
 Date Published: 2000-06-05

 Avis juridique important|32000D03632000/363/EC: Commission Decision of 28 April 2000 on rules for implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (notified under document number C(2000) 1134) (Text with EEA relevance) Official Journal L 132 , 05/06/2000 P. 0001 - 0045Commission Decisionof 28 April 2000on rules for implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea(notified under document number C(2000) 1134)(Text with EEA relevance)(2000/363/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea(1), as amended by Commission Decision 98/385/EC(2), and in particular Articles 4 and 12 thereof.Whereas:(1) The list of ports established by the above Decision must be updated on a regular basis by the Commission.(2) The content of the Annexes to the said Directive needs to be amended.(3) The measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom(3),HAS ADOPTED THIS DECISION:Article 11. Annexes II, IV, V and VIII of Directive 95/64/EC shall be amended as follows:1. Annex II: In the type of cargo classification,(a) in category "Roll-on roll-off (self-propelled)":(i) the description of sub-category "Passenger cars and accompanying trailers/caravans" (code 52) is replaced by "Passenger cars, motorcycles and accompanying trailers/caravans";(ii) the additional sub-category "Other mobile self-propelled units" with the code 59 is inserted;(b) in category "Roll-on roll-off (non-self-propelled)":(i) the description of sub-category "Other mobile units" (code 60) is replaced by "Mobile non-self-propelled units";(ii) the description of sub-category "Unaccompanied caravans and other road, agricultural and industrial trailers" (code 62) is replaced by "Unaccompanied caravans and other road, agricultural and industrial vehicles";(iii) the addtional sub-category "Other mobile non-self-propelled units" with the code 69 is inserted.2. Annex IV: In the list of codes for maritime coastal areas,(a) after the code "0012 France: Mediterranean" the new codes "0013 French overseas departments: French Guiana", "0014 French overseas departments: Martinique and Guadeloupe" and "0015 French overseas departments: RÃ ©union" are inserted;(b) the code "0043 Germany: Rhine river" is replaced by "0043 Gemany: Inland";(c) the code "0112 Spain: Mediterranean and Atlantic (South)" is replaced by "0112 Spain: Mediterranean and Atlantic (South), including the Balearic and Canary Islands".3. Annex V: In the list of codes for nationality of vessel,(a) the codes "0051 Italy - first register" and "0052 Italy - international register" are inserted;(b) the code "4611" for British Virgin Islands is replaced by code "4680";(c) the code "4612" for Montserrat is replaced by code "4700".4. Annex VIII: In the table "Data set C1",(a) in the "Nomenclature" column the reference "Type of cargo (container and ro-ro only), Annex II (subcategories 30, 31, 32, 33, 34, 50, 51, 52, 53, 54, 56, 60, 61, 62 and 63)" against the variable "Type of cargo" is replaced by "Type of cargo, (container, ro-ro only), Annex II (subcategories 30, 31, 32, 33, 34, 50, 51, 52, 53, 54, 56, 59, 60, 61, 62, 63 and 69)";(b) in the last line of the table "Data", for all three values "Gross weight of goods in tonnes", "Number of units" and "Number of units without cargo" the new subcategories "59" and "69" are inserted.2. The new versions of Annexes II, IV, V and VIII of Directive 95/64/EC, incorporating the amendments listed in paragraph I, are shown in Annex I to this Decision.Article 2The list of ports drawn up in Annex II of Decision 98/385/EC is replaced by an updated list, coded and classified by country and maritime coastal area, as provided in Annex II to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 April 2000For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 320, 30.12.1995, p. 25.(2) OJ L 174, 18.6.1998, p. 1.(3) OJ L 181, 28.6.1989, p. 47.ANNEX I"ANNEX IITYPE OF CARGO CLASSIFICATION>TABLE>ANNEX IVMARITIME COASTAL AREASThe nomenclature to be used is the Geonomenclature (the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States, originally drawn up by Council Regulation (EEC) No 1736/75(1) in force in the year to which the data refer.The code consists of four digits: the three-digit code from the abovementioned nomenclature, followed by a zero (e.g. code 0030 for Netherlands), except for countries which are divided into two or more maritime coastal areas, which are identified by a fourth digit other than zero (from 1 to 7), as below:>TABLE>(1) OJ L 183, 14.7.1975, p. 3.ANNEX VNATIONALITY OF REGISTRATION OF VESSELSThe nomenclature to be used is the Geonomenclature (the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States originally drawn up by Council Regulation (EEC) No 1736/75(1)) in force in the year to which the data refer.The code consists of four digits: the three-digit code from the abovementioned nomenclature, followed by a zero (e.g. code 0010 for France), except for countries with more than one register.Where more than one register exists, the countries are to be coded as follows:>TABLE>(1) OJ L 183, 14.7.1975, p. 3.ANNEX VIIIThe Data set C1 is replaced by the following: ">TABLE>""ANNEX IIEUROSTAT LIST OF EUROPEAN PORTS>TABLE>